Citation Nr: 0310345	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956 and from May 1960 to June 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the benefit 
sought.  

The case was previously before the Board in May 2001, at 
which time it was Remanded, and the case is once again before 
the Board for appellate consideration of the issue on appeal. 


REMAND

The case was previously before the Board in May 2001, at 
which time it was Remanded, in pertinent part, to ensure 
compliance with respect to the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  The Board notes that while the RO provided 
VCAA notice vis-à-vis a claim of entitlement to service 
connection for a paralyzed right diaphragm, that notice was 
entirely silent as to the claim of entitlement to service 
connection for sleep apnea.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has underscored the role of agencies 
of original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  A 
veteran has, as a matter of law, the right to compliance with 
that remand, and the Board must ensure that the instructions 
of a remand are complied with because failure to do so would 
constitute error on the part of the Board.  Id.

Private medical records received in September 2002 appear to 
support a diagnosis of sleep apnea.  Nevertheless, the 
October 2002 Supplemental Statement of the Case appears to 
have placed some emphasis on the fact that a diagnosis of 
sleep apnea was not generated in the context of a September 
2001 VA respiratory examination.  However, that examination 
did not have benefit of the aforesaid private records, and it 
is additionally not entirely clear as to whether sleep apnea 
could even be identified in an ordinary respiratory 
examination (such as that afforded by VA in September 2001) 
as opposed to a sleep study.  

Moreover, the VA examination did produce an assessment of 
right diaphragmatic paralysis, a condition for which service 
connection was established shortly thereafter.  The 
representative currently asserts that the claimed sleep apnea 
is secondary to the service connected diaphragmatic 
disability.  The Board regards such a claim is "inextricably 
intertwined" with the issue in appellate status.  In view of 
that, it will be necessary to have the RO consider this claim 
before a final order is entered by the Board regarding the 
claim presently in appellate status.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Under the circumstances described above, this case is 
Remanded to the RO for the following action:

1.  The RO should undertake to ensure 
that all notification and development 
actions required by the VCAA have been 
fulfilled with respect to the claim of 
entitlement to service connection for 
sleep apnea.

2.  The RO should refer the claims file 
for a medical opinion, based on review of 
the service medical records and other 
evidence of record, as to whether it is 
as likely as not that the veteran's sleep 
apnea is related to military service or 
is proximately due to or the result of 
his service connected right diaphragmatic 
paralysis.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
medical opinion.  If the opinion is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issue of 
entitlement to service connection for 
sleep apnea.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



